IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10401
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ANDRES MARES REYNA, JR., also known as
Andres Mares Reyna,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:99-CR-260-1-E
                      --------------------
                        December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Andres Mares Reyna, Jr., appeals the sentence imposed

following his guilty plea to possession of cocaine with intent to

distribute.

     The Government contends that Reyna waived the right to

appeal his sentence.   Because the district court did not ensure

that Reyna understood the plea agreement’s waiver-of-appeal

provision and its consequences, the provision is ineffective.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-10401
                                  -2-

United States v. Robinson, 187 F.3d 516, 518 (5th Cir. 1999);

Fed. R. Crim. P. 11(c)(6).

     Reyna argues that the district court erred in denying him a

reduction pursuant to U.S.S.G. § 3E1.1 for acceptance of

responsibility.   We perceive no error in the district court’s

denial of the reduction.     See United States v. Flucas, 99 F.3d
177, 180 (5th Cir. 1996); United States v. Rickett, 89 F.3d 224,

226-27 (5th Cir. 1996).

     AFFIRMED.